Title: Virginia Delegates to Thomas Jefferson, 8 May 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sr.
Philadelphia May 8th. 1781
Having so lately and so often wrote to your Excellency we have little new to Communicate at present; the confusion respecting money still continues in this City, tho with less commotion than could be expected as in a few days the old Continental money has depreciated from two hundred to seven, eight, and some say nine Hundred for one, the new money has of course sufferd in proportion. what this Convulsion will end in, it is difficult to Surmise. in the mean time we are in infinite distress as may be easily supposed; the Currency of the old money has been stoppd for some days past and it is said to day that the new is about to share the same fate. In the midst of these misfortunes we have the pleasure to transmit to Yr. Excelly a Copy of a letter from Genl. Cornell one of the members of the board of War, who has been directed by Congress to visit the Magazines, and if possible to Send to the Southward Such Arms Cloathing and Military stores as we are in want of. the Extract is as follows
“Inclosed is a return of Clothing now on the Road and ordered to be sent immediately from this Place to the care of the board of War, for the Use of the Marquises detachment and the Southern Army, to which may be added one thousand Stand of good Small arms orderd forward immediately by the Commander in Chief for the use of the Militia of the Southern States as the board of War shall direct. Early to Morrow morning I shall go to fish Kill with General Knox from which Place the Genl. thinks two or three thousand Cartouch Boxes can be movd[;] if so they will be forwarded Immediately to the southward. I Expect to be able to forward for the same Purpose two thousand Small Arms from Springfield exclusive of the Rampart Muskets, my Prospects at present are better than I Expected.
New Windsor April 30th 1780[1][”]
Copy

We have also the pleasure to acquaint your Excellency that about three thousand Suits of Cloathing are safely arrived at Boston from Spain, which our Friend the King of Spain has Enabled our Minister at that Court to procure, we are with the greatest respect
Yr. Excelly’s most obedt. Sets
M. SmithTheok. Bland
N.B. about 400 of the Rampart arms to be made into good Muskets and fixd with Bayonettes for the State as advised in ours of last week are finishd and will be sent forward immediately and the others are finishing with all possible Expedition
